Pfeifer, J.,
concurs as follows:
I concur with the court’s order. In this case, Brown used the term “J.D.” in correspondence related to a civil case in which he was representing himself, implying that he was a licensed lawyer in that case. However, I would modify the order upon which today’s order is based. In Disciplinary Counsel v. Brown, 121 Ohio St.3d 423, 2009-Ohio-1152, 905 N.E.2d 163, ¶ 45, we issued an order “prohibiting respondent from using the terms ’Esq.,’ ’Esquire,’ ’J.D.,’ or ’Juris Doctor’ in conjunction with his name or business name.” We were incorrect in so limiting Brown’s use of the term “J.D.” and “Juris Doctor.” Brown does have a J.D. from Columbia University. This court can keep Brown from practicing law here, but we have no basis in saying he cannot associate his degree with his name, so long as he does not use it to hold himself out as a licensed lawyer.